DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian (US 2019/0158163).
	Subramanian discloses the following features.
	Regarding claim 1, a method for resource scheduling of a network node (see base station 105-b in Fig. 9), comprising: obtaining radio resources scheduled for UE (see step 910, wherein the base station allocates resources for the UE 115-b in Fig. 9); and transmitting scheduling information to the UE (see DCI transmission to the UE in step 915 in Fig. 9, and see Fig. 3, which shows that the scheduling assignments 310 for the UE), wherein the scheduling information comprises the scheduled radio resources, and wherein the scheduling information is configured to instruct the UE to use scheduled radio resources to transmit or receive data after a predetermined time or after a time indicated by the scheduling information (see Fig. 3 and see “the DCI may i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 2, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 3, wherein the time information is a time offset, and wherein the time offset is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time offset (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 4, wherein the scheduling information is transmitted on a physical layer control channel (see “a DCI transmission using a PDCCH” recited in paragraph [0056]).

	Regarding claim 5, wherein the scheduling information is carried by downlink control information or RRC signaling (see “DCI” recited in paragraph [0063]).

	Regarding claim 6, wherein the scheduling information further comprises at least one of a location of the scheduled radio resources or a type of the scheduled radio resources (see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication)” recited in paragraph [0063], wherein the BPL indication indicates the scheduled beam to be used, wherein the beam is considered as a radio resource and a beam covers a location in the coverage area as shown in Fig. 2).
	
	Regarding claim 8, a network node for resource scheduling (see base station 105-b in Fig. 9), being configured to: obtain radio resources scheduled for UE (see step 910, wherein the base station allocates resources for the UE 115-b in Fig. 9); and transmit scheduling information to the UE (see DCI transmission to the UE in step 915 in Fig. 9, and see Fig. 3, which shows that the scheduling assignments 310 for the UE), wherein the scheduling information comprises the scheduled radio resources, and wherein the scheduling information is configured to instruct the UE to use scheduled radio resources to transmit or receive data after a predetermined time or after a time i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 9, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 11, wherein the time information is a time offset, and wherein the time offset is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time offset (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 12, wherein the scheduling information is carried by downlink control information or RRC signaling (see “DCI” recited in paragraph [0063]).

	Regarding claim 13, wherein the scheduling information further comprises at least one of a location of the scheduled radio resources or a type of the scheduled radio resources (see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication)” recited in paragraph [0063], wherein the BPL indication indicates the scheduled beam to be used, wherein the beam is considered as a radio resource and a beam covers a location in the coverage area as shown in Fig. 2).

	Regarding claim 14, a method for resource scheduling, performed at a UE (see UE 115-b in Fig. 9) and comprising: receiving, from a network node (see base station 105-b in Fig. 9), scheduling information (see DCI transmission to the UE in step 915 in Fig. 9, and see Fig. 3, which shows that the scheduling assignments 310 for the UE), wherein the scheduling information comprises a scheduled radio resources determined by the network node (see step 910 in Fig. 9), and the scheduling information is used to instruct the UE to use the scheduled radio resources to transmit or receive data after a predetermined time or after a time indicated by the scheduling information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time 

	Regarding claim 15, transmitting or receiving data, with the scheduled radio resources, after the predetermined time or after the time indicated by the scheduling information (see Fig. 3 and see step 940 in Fig. 9).

	Regarding claim 16, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).

	Regarding claim 17, wherein the time information is a time offset, and wherein the time offset is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time offset (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol 

Regarding claim 18, wherein the scheduling information further comprises at least one of a location of the scheduled radio resources or a type of the scheduled radio resources (see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication)” recited in paragraph [0063], wherein the BPL indication indicates the scheduled beam to be used, wherein the beam is considered as a radio resource and a beam covers a location in the coverage area as shown in Fig. 2).

Regarding claim 20, wherein the scheduling information is carried by downlink control information or RRC signaling (see “DCI” recited in paragraph [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian as applied to claims 1 and 14 above, and further in view of Yang (US 2020/0053661).
Subramanian discloses the features as shown above.
Subramanian does not disclose the following features: regarding claim 7, wherein a priority for the scheduling information is predefined; regarding claim 19, wherein the scheduling information has a predefined priority with respect to at least one of semi-persistent scheduling or dynamic scheduling.
Yang discloses the following features.
	Regarding claim 7, wherein a priority for the scheduling information is predefined (see “In an example, the aggressor WTRU may determine the priority based on the type of grant. For example, the aggressor WTRU may determine priority based on whether the grant is a dynamic grant (e.g., scheduled by DCI), a semi-persistent scheduling grant, or a non-scheduled transmission” recited in paragraph [0105], wherein the priority must be pre-defined in order to determine the priority based on the type of grant).
Regarding claim 19, wherein the scheduling information has a predefined priority with respect to at least one of semi-persistent scheduling or dynamic scheduling (see 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Subramanian using features, as taught by Yang, in order to provide interference management in a dynamic radio communication system (see paragraph [0003] of Yang).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian as applied to claim 9 above, and further in view of Rathonyi (US 2017/0202054).
Subramanian discloses the features as shown above.
Subramanian does not disclose the following features: regarding claim 10, wherein the time information is configured to trigger a timer configured at the UE and instruct the UE to use the scheduled radio resources to transmit or receive data when the timer expires (Subramanian discloses that the UE use the scheduled radio resources to transmit or receive data after the received time offset expires, but does not show the use of a timer and the expiration of the timer to determine that the time offset has expired).
Rathonyi discloses the following features.
Regarding claim 10, wherein the time information is configured to trigger a timer configured at the UE and instruct the UE to use the scheduled radio resources to transmit or receive data when the timer expires (see Fig. 6B and see “In the example 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Subramanian using features, as taught by Rathonyi, as a method to implement the step of determining that the received time offset has expired.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473